Exhibit 10.41

 

 

NON-QUALIFIED STOCK OPTION AGREEMENT
UNDER THE MRI INTERVENTIONS, INC.
2013 NON-EMPLOYEE DIRECTOR

EQUITY INCENTIVE PLAN

 

 



Name of Optionee:

 

       

No. of Option Shares:

 

       

Option Exercise Price Per Share:

$

   

[FMV on Grant Date]

       

Grant Date:

 

       

Expiration date:

 

 



 



Pursuant to the MRI Interventions, Inc. 2013 Non-Employee Director Equity
Incentive Plan as amended through the date hereof (the “Plan”), MRI
Interventions, Inc. (the “Company”) hereby grants under this agreement (this
“Agreement”) to the Optionee named above, who is a non-employee director of the
Company, an option (the “Stock Option”) to purchase on or prior to the
Expiration Date specified above all or part of the number of Shares specified
above at the Option Exercise Price Per Share specified above subject to the
terms and conditions set forth herein and in the Plan. The Stock Option is not
intended to be an “incentive stock option” under Section 422 of the Code.
Capitalized terms in this Agreement shall have the meanings specified in the
Plan, unless a different meaning is specified herein.

 

1.     Exercisability Schedule. No portion of the Stock Option may be exercised
until such portion shall have become exercisable. Except as set forth below, and
subject to the discretion of the Committee to accelerate the exercisability
schedule hereunder, the Stock Option shall be exercisable with respect to the
following number of Option Shares on the dates indicated:

 

Incremental Number of
Option Shares Exercisable

 


Exercisability Date

                 

 

 
1

--------------------------------------------------------------------------------

 

 

Once exercisable, the Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan. Notwithstanding anything herein to the
contrary or in the Plan, in the event of a Change of Control, the Stock Option
shall become fully exercisable as of the effective time of the Change of
Control.

 

2.     Manner of Exercise.

 

(a)     The Optionee may exercise the Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of the Stock Option, the
Optionee may give written notice to the Committee of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.

 

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash or its equivalent (e.g., by personal
check) at the time the Stock Option is exercised, (ii) in Shares having a Fair
Market Value equal to the aggregate Option Exercise Price Per Share for the
Option Shares being purchased and satisfying such other requirements as may be
imposed by the Committee; provided, that such Shares have been held by the
Optionee for no less than six months (or such other period as established from
time to time by the Committee in order to avoid adverse accounting treatment
applying generally accepted accounting principles), (iii) partly in cash and
partly in Shares (as described in the preceding clause (ii)), (iv) if there is a
public market for the Shares at such time, through the delivery of irrevocable
instructions to a broker to sell Stock obtained upon the exercise of the Stock
Option and to deliver promptly to the Company an amount out of the proceeds of
such sale equal to the aggregate Option Exercise Price Per Share for the Option
Shares being purchased; provided that in the event the Optionee chooses to pay
the Option Exercise Price Per Share as so provided, the Optionee and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Committee shall prescribe as a condition of such
payment procedure, or (v) through “net settlement” in Shares. In the case of a
“net settlement” of a Stock Option, the Company will not require a cash payment
of the Option Exercise Price Per Share for the Option Shares being purchased,
but will reduce the number of Shares issued upon the exercise by the largest
number of whole Shares that have a Fair Market Value that does not exceed the
aggregate Option Exercise Price Per Share for the Option Shares set forth in
this Agreement. With respect to any remaining balance of the aggregate Option
Exercise Price Per Share for the Option Shares, the Company shall accept a cash
payment. Payment instruments will be received subject to collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for such Option Shares, as set
forth above, (ii) the fulfillment of any other requirements contained herein or
in the Plan or in any other agreement or applicable laws and regulations, and
(iii) the receipt by the Company of any agreement, statement or other evidence
that the Company may require to satisfy itself that the issuance of the Shares
pursuant to the exercise of Stock Options under the Plan and any subsequent
resale of such Shares will be in compliance with applicable laws and
regulations.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     The Shares purchased upon exercise of the Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Committee with all requirements
under applicable laws or regulations in connection with such transfer and with
the requirements hereof and of the Plan. The determination of the Committee as
to such compliance shall be final and binding on the Optionee. The Optionee
shall not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any Shares subject to the Stock Option unless and until
the Stock Option shall have been exercised pursuant to the terms hereof, the
Company or the transfer agent shall have transferred the Shares to the Optionee,
and the Optionee’s name shall have been entered as the stockholder of record on
the books of the Company.

 

(c)     The minimum number of Shares with respect to which the Stock Option may
be exercised at any one time shall be 100 Shares, unless the number of Shares
with respect to which the Stock Option is being exercised is the total number of
Shares subject to exercise under the Stock Option at the time.

 

(d)     Notwithstanding any other provision hereof or of the Plan, no portion of
the Stock Option shall be exercisable after the Expiration Date hereof.

 

3.     Termination as Director. If the Optionee ceases to be a director of the
Company, the period within which to exercise the Stock Option may be subject to
earlier termination as set forth below.

 

(a)     Termination by Reason of Death. If the Optionee ceases to be a director
by reason of the Optionee’s death, any portion of the Stock Option outstanding
on such date shall become immediately exercisable in full, whether or not
exercisable at such time and may be exercised by his or her legal representative
or legatee for a period of 12 months from the date of death or until the
Expiration Date, if earlier.

 

(b)     Termination Due to Disability. If the Optionee ceases to be a director
by reason of the Optionee’s Disability, any portion of the Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of Disability, by the Optionee, or the Optionee’s legal representative or
guardian, as applicable, for a period of 12 months from the date of Disability
or until the Expiration Date, if earlier. Any portion of the Stock Option that
is not exercisable on the date of Disability shall terminate immediately and be
of no further force or effect.

 

(c)     Other Termination. If the Optionee ceases to be a director for any
reason other than the Optionee’s death or Disability, any portion of the Stock
Option outstanding on such date, to the extent exercisable, may be exercised for
a period of three months from the date of termination or until the Expiration
Date, if earlier.

 

4.     Incorporation of Plan. Notwithstanding anything herein to the contrary,
the Stock Option shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Committee set forth in
Section 4 of the Plan.

 

5.     Transferability. Unless otherwise approved by the Committee, this
Agreement is personal to the Optionee, is non-assignable and is not transferable
in any manner, by operation of law or otherwise, other than by will or the laws
of descent and distribution. Except as provided in Section 3(b) of this
Agreement, the Stock Option is exercisable, during the Optionee’s lifetime, only
by the Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

 

 
3

--------------------------------------------------------------------------------

 

 

6.     No Obligation to Continue as a Director. Neither the Plan nor the Stock
Option confers upon the Optionee any rights to continue to serve as a director.

 

7.     Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

8.     Amendment. Pursuant to Section 12 of the Plan, the Committee may at any
time amend, alter or discontinue the Plan, but no such action may be taken that
adversely affects the Optionee’s rights under this Agreement without the
Optionee’s consent.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has executed this Agreement on and as of the day
and year first above written.

 



 

MRI INTERVENTIONS, INC.

                 

By:

     

Name:

     

Title:

   



 

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 



                         

Optionee’s Signature

                      Optionee’s Name          

Optionee’s Address:

                                     



  

 

5